Citation Nr: 0809530	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-03 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the lumbar spine, 
L3-L4.

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post left ankle injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1983 to August 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, DC.  The case has since been transferred 
to the Roanoke, Virginia VARO.

In this case, the veteran requested a central office Board 
hearing and was scheduled for such a hearing in February 
2008.   He cancelled that hearing in the same month, however.  
See 38 C.F.R. § 20.702(e) (2007).


FINDINGS OF FACT

1.  The veteran's low back disorder is productive of full 
flexion, with pain beginning at 45 degrees but with no 
evidence of ankylosis.

2.  The veteran's left ankle disorder is productive of full 
range of motion, with no other significant symptoms shown on 
examination. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for degenerative joint disease of the lumbar spine, 
L3-L4, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003 and 5242 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for status post left ankle injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
April 2004.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  

The April 2004 VCAA letter addressed the issues on appeal as 
initial service connection claims.  The question of whether a 
further VCAA letter for such "downstream" issues as initial 
evaluation claims is required was addressed by the VA Office 
of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In 
this precedent opinion, the General Counsel held that, in 
such circumstances, a Statement of the Case was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. 
§ 5103(a) did not require separate notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  Id.  Here, the required Statement of the Case was 
issued in December 2005.

As this case concerns the propriety of initial evaluations, 
rather than claimed increases in existing evaluations, it is 
readily distinguishable from the type of situation addressed 
in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  In that case, the Court required specific 
notification duties in increased evaluation cases, where a 
worsening had been alleged.  The Court stressed the 
difference between the two types of claims, noting that an 
increased compensation claim centers primarily on evaluating 
the worsening of a disability that is already service 
connected, whereas in an initial claim for disability 
compensation, the evaluation of the claim is generally 
focused on substantiating service connection by evidence of 
an in-service incident, a current disability, and a nexus 
between the two.  Id., slip. op. at 5.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, the veteran was notified in the October 2004 and 
December 2005 rating decisions that his percentage 
evaluations had been assigned as of September 2004.  In each 
instance, an explanation for this determination was provided.  
The Board finds that this action satisfies VA's requirements 
in view of Dingess.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disorders at issue.  That 
notwithstanding, in a February 2008 informal hearing 
presentation, the veteran's representative asserted that the 
April 2007 VA examination was inadequate because the 
examination was conducted by a general practitioner (a 
medical doctor) rather than an orthopedist.  The Board notes, 
however, that 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4), addressing VA's duty to assist with a claim 
insofar as an examination is "necessary," require only a 
"medical" examination and not a specialist examination.  As 
described below, the Board notes that the April 2007 VA 
examination contains sufficient detail for rating the 
veteran's disorders under the applicable diagnostic criteria 
and has none of the type of shortcomings that would require a 
reexamination under the applicable laws and regulations.  

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Increased initial evaluation claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

B.  Low back disorder

The RO has evaluated the veteran's low back disorder under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5242.  See 
38 C.F.R. § 4.27.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5003 also allows for evaluation in cases 
where there is an absence of limitation of motion.  With x-
ray evidence of involvement of two or more major joins or two 
or more minor joint groups, a 10 percent evaluation is 
warranted.  With x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  

Under a rating scheme incorporating Diagnostic Codes 5235-
5242, a 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; a combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is in order for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

The "combined range of motion" of the thoracolumbar spine 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  

In the appealed October 2004 rating decision, service 
connection was initially granted on the basis of in-service 
treatment for low back findings and occasional radiculopathy.  
An initial 10 percent evaluation was assigned as of September 
2004.  

The 10 percent initial evaluation was based on findings from 
pre-discharge VA examinations conducted in April 2004.  The 
veteran's VA general medical examination revealed straight 
leg raising to 60 degrees with no radiation of pain 
described, and he had a non-radiating backache while moving 
legs.  The examiner separately noted that the veteran was 
able to perform lumbar spine forward flexion to 95 degrees, 
extension to 20 degrees, left lateral flexion to 65 degrees, 
right lateral flexion to 45 degrees, left lateral rotation to 
45 degrees, and right lateral rotation to 30 degrees.  The 
examination further revealed pain on motion, against 
resistance, and with repeated movement.  There was no 
weakness, tenderness, or spasm, however.  The examiner also 
indicated that the veteran reported a history of a backache 
radiating down the leg, but this had resolved with 
injections.  X-rays revealed mild degenerative joint disease 
at L3-L4, with very slight narrowing of the disc space and 
small anterior spur formation of L4.  

The veteran's VA neurological examination from April 2004 was 
noted to reveal chronic low back pain, with questionable 
spinal stenosis.  A motor examination was unremarkable except 
for 5-/5 strength of the right hip flexor.

In May 2004, the veteran was treated at a military facility 
for complaints of low back pain with radiation to the right 
lower extremity.  X-rays were noted to be normal, but an MRI 
revealed disc desiccation.  The veteran's right leg pain was 
noted to have resolved.

The veteran's evaluation was increased to 20 percent as of 
September 2004 in a December 2005 rating decision in view of 
his complaints of pain.  

The veteran underwent a further VA examination in April 2007.  
During this examination, he reported stiffness, weakness and 
pain in the lower back that extended into the right and left 
leg.  The examination revealed normal range of motion for all 
positions, although the veteran did experience pain at 45 
degrees of flexion and 10 degrees of extension.  He had no 
muscle spasm, tenderness, or ankylosis.  With repetitive use, 
the veteran had pain and fatigue but did not have weakness, 
lack of endurance, or incoordination of the lumbar spine.  
The examiner noted that there was "no evidence of 
intervertebral disc syndrome."  A neurological examination 
of the lower extremities was normal, as was sensory and motor 
functioning.  X-rays of the lumbar spine were noted to be 
normal as well.  The examiner noted that "[n]o diagnosis can 
be made" in view of the negative x-ray studies, although the 
examiner indicated that an examination of the thoracolumbar 
spine demonstrated radiation of pain into the right leg with 
extension of the spine.  The diagnosis was chronic 
lumbosacral strain.

In the present case, the Board has found no evidence of 
ankylosis of limitation of thoracolumbar spine flexion to 30 
degrees or less.  Indeed, forward spine flexion has not been 
shown to be limited, except with pain beginning at 45 
degrees.  This pain finding, along with evidence of pain on 
motion and with repeated movement, is not commensurate to the 
criteria for an increased evaluation of 40 percent under 
Diagnostic Code 5242, particularly in view of the finding of 
full flexion.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45.

The Board has also considered whether Diagnostic Code 5243, 
concerning intervertebral disc syndrome, is applicable in 
this case.  The evidence of record is somewhat conflicting as 
to this matter; while MRI evidence from service indicated 
disc desiccation, the examiner who conducted the April 2007 
VA examination specifically found no evidence of 
intervertebral disc syndrome.  In any event, there is no 
indication of incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past twelve months, the criteria for an increased (40 
percent) evaluation under this section.  The Board also notes 
that, while there is some indication of pain radiating into 
the right lower extremity, there has been no post-service 
objective evidence of chronic and at least mild right 
radiculopathy.  Rather, the veteran's neurological 
examinations have been unremarkable.  For this reason, a 
separate compensable evaluation for such a finding is not 
warranted in view of the provisions of Diagnostic Code 5243 
allowing for such evaluations for associated objective 
neurological abnormalities.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.       

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an initial evaluation 
in excess of 20 percent for degenerative joint disease of the 
lumbar spine, L3-L4, and the claim for that benefit must be 
denied.  38 C.F.R. § 4.7.

C.  Left ankle disorder

The RO has evaluated the veteran's left ankle disorder by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  See 
38 C.F.R. §§ 4.20, 4.27.  This evaluation was assigned as of 
September 2004 in the appealed October 2004 rating decision, 
in which the Washington, DC VARO granted service connection 
based on in-service evidence of treatment for left ankle 
injuries.  

Under Diagnostic Code 5271, a 10 percent evaluation is 
warranted for moderate limitation of motion of the ankle, 
whereas a 20 percent evaluation contemplates marked 
limitation of motion.  Under 38 C.F.R. § 4.71a, Plate II, 
normal range of motion of the ankle consists of dorsiflexion 
to 20 degrees and plantar flexion to 45 degrees.

The Board has reviewed the veteran's April 2004 VA general 
medical examination and April 2007 VA examination reports and 
observes that he has had full (45 degrees of plantar flexion 
and 20 degrees of dorsiflexion) range of motion upon 
examination.  The examinations also revealed no evidence of 
pain, fatigue, weakness, lack of endurance, or incoordination 
with repetitive movement.  See DeLuca v. Brown, supra.  The 
report of the earlier examination further indicates that 
there was no tenderness or instability.  X-rays of the left 
ankle conducted in conjunction with the examinations were 
within normal limits.  

In short, there is simply no evidence to suggest any 
symptomatology, particularly in terms of loss of motion, that 
could be more aptly described as marked than as moderate in 
degree, and a higher initial evaluation under Diagnostic Code 
5271 is not warranted.  There is also no evidence of 
ankylosis (Diagnostic Code 5270 and 5272), malunion of os 
calcis or astragalus (Diagnostic Code 5273), or 
astragalectomy (Diagnostic Code 5274), and consideration for 
a higher initial evaluation of 20 percent under those code 
sections is not warranted as well.

Again, as the veteran has submitted no evidence showing that 
his service-connected left ankle disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and as 
there is also no indication that this disorder has 
necessitated hospitalization during the pendency of this 
appeal, the Board is not required to remand this matter for 
the procedural actions concerning extra-schedular evaluations 
outlined in 38 C.F.R. § 3.321(b)(1).

Overall, the evidence does not support an initial evaluation 
in excess of 10 percent for status post left ankle injury, 
and the claim for that benefit must be denied.  38 C.F.R. 
§ 4.7.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease of the lumbar spine, L3-L4, is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for status post left ankle injury is denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


